

        

Exhibit 10.35


October 7, 2015


William Ambrose Burke, III


Re:    Retirement Agreement and General Release


Dear Bill:


This letter when signed by you will constitute the full agreement between you
and Newell Rubbermaid Inc. (“the Company”) on the terms of your retirement from
employment (“Agreement”). By entering into this Agreement, neither you nor the
Company makes any admission of any failing or wrongdoing. Rather, the parties
have merely agreed to resolve amicably any existing or potential disputes
arising out of your employment with the Company and the separation thereof.


1.    You will retire from the Company and your employment with the Company will
be considered terminated effective April 30, 2016 (“Retirement Date”). You will
be provided with any accrued but unused vacation in the ordinary course of
business. Between January 1, 2016 and the Retirement Date, you will no longer
function as the Company’s Chief Operating Officer and your duties will consist
of transition and special project assistance. You must work at least 10 hours
per week on these duties. You will continue to receive your full salary and
benefits during this time. As a result, you will be required to sign this
Agreement twice – once after receiving this letter and once at the Retirement
Date –in consideration of the time period when the Company allows you to work
part-time between January and April 2016 and to receive the post-Retirement Date
benefits outlined below.


2.    In consideration of your acceptance of this Agreement, you will be
entitled to the following items:


(a)
After the Retirement Date, you will be eligible to receive severance pay
pursuant to the Newell Rubbermaid Severance Plan (effective July 1, 2014) (the
“Severance Plan”), the terms of which are specifically incorporated herein by
reference. As severance pay, the Company will, subject to the provisions of the
Severance Plan and this Agreement, provide you with fifty-two weeks of pay at
your present base salary, less ordinary and necessary payroll deductions and tax
withholdings. These severance payments will continue until you find other
employment, including self-employment (“Alternative Employment”) or until April
29, 2017, whichever event occurs first (the “Salary Continuation Period”). The
severance payments described herein will not commence, however, until the
Company’s first payroll date after the Effective Date of this Agreement and
after the Retirement Date, and they will be made in connection with our normal
payroll process.



(b)
As of the Retirement Date, you shall no longer be eligible to participate in our
health and dental insurance plans as an active employee participant and your
Retirement Date shall be considered a “qualifying event” for purposes of
triggering your right to continue your group health and dental plan coverage
pursuant to federal law (commonly referred to as “COBRA”). However, as
additional consideration for your acceptance of this Agreement, your monthly
COBRA premiums for such continuation coverage (if elected by you and your
eligible dependents who are qualified beneficiaries under COBRA) will, until
January 30, 2017, be at a discounted rate equal to the same monthly cost the
Company charges its active employees for group health and dental plan coverage,
provided you pay the premiums in a timely manner and remain eligible for COBRA
continuation coverage. Thereafter, you will have the right to continue COBRA
coverage at the Company’s then established COBRA premium rates generally
applicable to COBRA continuees for the duration of the applicable COBRA period,
if any. You will receive, under separate cover, information regarding your
rights to such continuation coverage. Notwithstanding the foregoing, if upon the
future


- 1 -

--------------------------------------------------------------------------------



issuance of regulatory or other guidance, the discounted monthly COBRA premiums
specified above would constitute or create a discriminatory insured plan of the
Company in violation of the Patient Protection and Affordable Care Act or
otherwise violate applicable law, then upon the effective date of such
regulatory or other guidance or applicable law you shall commence paying the
Company’s then established COBRA premium rates generally applicable to COBRA
continuees.


(c)
You will be eligible to retain your Company-issued phone and iPad. The full
value of this benefit will be imputed to you as income and will be subject to
all applicable tax withholdings. You agree that you will coordinate with the
Company’s IT team to ensure that all Company data and confidential information
is removed from the device prior to retention. You may decline this benefit if
you so choose to do so. You understand and agree that you remain solely liable
for any service related expenses and charges associated with operating the
device.



(d)
Subject to Section 18 of this Agreement, all vested and non-vested stock options
and all non-vested restricted stock units or other awards granted under any
Newell Rubbermaid employee stock plan will be forfeited as of the Retirement
Date, except for those 1700 restricted stock unit grants that would have
otherwise vested in May 2016, which will vest on their original vesting date as
if you had continued to remain employed by the Company, subject to the approval
of the Compensation Committee of the Board of Directors. Nothing herein is
intended to limit your vesting rights pursuant to the Retiree provisions of the
applicable stock plan, as detailed in Section 18.



(e)
Except as stated above, all other benefits, bonuses, and compensation end on the
Retirement Date. However, this Agreement does not affect any existing vested
rights that you may have in the Company’s bonus, deferred compensation, pension,
retirement, and/or 401(k) plans.



(f)
Benefits provided under this Agreement are intended to be exempt from, or comply
with, Section 409A of the Internal Revenue Code (the “Code”), which is the law
that regulates severance pay. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Company shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the payments and benefits provided under this Agreement may not
be deferred, accelerated, extended, paid out, or modified in a manner that would
result in a the imposition of additional tax under Code Section 409A. Although
the Company shall use its best efforts to avoid the imposition of taxation,
interest, and penalties under Code Section 409A, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed. Neither
the Company nor its affiliates nor its or their directors, officers, employees,
or advisers shall be held liable for any taxes, interest, penalties, or other
monetary amounts owed by you or any other taxpayer as a result of this
Agreement.



3.    In consideration of the payments and benefits provided to you above, to
which you are not otherwise entitled and the sufficiency of which you hereby
acknowledge, you do, on behalf of yourself and your heirs, administrators,
executors, and assigns, hereby fully, finally, and unconditionally release and
forever discharge the Company and its parent, subsidiary, and affiliated
entities and its and their former and present officers, directors, shareholders,
employees, trustees, fiduciaries, administrators, attorneys, consultants,
agents, and other representatives, and all their respective predecessors,
successors, and assigns (collectively “Released Parties”), in their corporate,
personal, and representative capacities, from any and all obligations, rights,
claims, damages, costs, attorneys’ fees, suits, and demands, of any and every
kind, nature and character, known or unknown, liquidated or unliquidated,
absolute or contingent, in law and in equity, waivable and/or enforceable under
any local, state, federal, or foreign common law, constitution, statute, or
ordinance which arise from or relate to your employment with the Company or the
termination thereof, or any past actions or

- 2 -

--------------------------------------------------------------------------------



omissions of the Company or any of the Released Parties through the date you
sign this Agreement. Specifically included in this release is a general release
which releases the Released Parties from any claims, including without
limitation claims under: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991 (race, color, religion, sex, and
national origin discrimination); (2) the Americans with Disabilities Act, as
amended (disability discrimination); (3) 42 U.S.C. § 1981 (race discrimination);
(4) the Age Discrimination in Employment Act (29 U.S.C. §§ 621-624) (age
discrimination); (5) 29 U.S.C. § 206(d)(1) (equal pay); (6) Executive Order
11246 (race, color, religion, sex and national origin discrimination); (7)
Executive Order 11141 (age discrimination); (8) Section 503 of the
Rehabilitation Act of 1973 (disability discrimination); (9) Employee Retirement
Income Security Act of 1974, as amended; (10) the Occupational Safety and Health
Act; (11) the Ledbetter Fair Pay Act; (12) the Family and Medical Leave Act;
(13) the Genetic Information and Non-Discrimination Act; (14) the Uniformed
Service Employment and Reemployment Rights Act; (15) the Worker Adjustment and
Retraining Notification Act; and (16) other similar federal, state, and local
anti-discrimination and other employment laws, including those of the State of
Georgia and the Commonwealth of Massachusetts and where applicable, any rights
and claims arising under the law and regulations administered by California’s
Department of Fair Employment and Housing. You further acknowledge that you are
releasing, in addition to all other claims, any and all claims based on any
retaliation, tort, whistle-blower, personal injury, defamation, invasion of
privacy, retaliatory discharge, constructive discharge, or wrongful discharge
theory; any and all claims based on any oral, written, or implied contract or on
any contractual theory; any and all claims based on any public policy theory;
any and all claims for severance pay, supplemental unemployment pay, or other
separation pay, including but not limited to claims under the Newell Rubbermaid
Severance Pay Plan, Newell Rubbermaid Supplemental Unemployment Pay Plan, or the
Newell Rubbermaid Excess Severance Plan; any and all claims related to the
Company’s use of your image, likeness, or photograph; and any and all claims
based on any other federal, state, or local Constitution, regulation, law
(statutory or common), or other legal theory, as well as any and all claims for
punitive, compensatory, and/or other damages, back pay, front pay, fringe
benefits, and attorneys’ fees, costs, or expenses. Nothing in this Agreement and
Release, however, is intended to waive your entitlement to vested benefits under
any 401(k) plan or other benefit plan provided by the Company. Finally, the
above release does not waive claims that you could make, if available, for
unemployment compensation, workers’ compensation, or claims that cannot be
released by private agreement.


You further acknowledge and agree that you have not filed, assigned to others
the right to file, reported, or provided information to a government agency, nor
are there pending, any complaints, charges, or lawsuits by or on your behalf
against the Company or any Released Party with any governmental agency or any
court. Nothing herein is intended to or shall preclude you from filing a
complaint and/or charge with any appropriate federal, state, or local government
agency, reporting or providing information to said agency, or cooperating with
said agency in its investigation; however, you understand and agree that you
shall not be entitled to and expressly waive any right to personally recover
against any Released Party in any action brought against any Released Party by
any governmental agency, you give up the opportunity to obtain compensation,
damages, or other forms of relief for yourself other than that provided in this
Agreement, without regard as to who brought said complaint or charge and whether
the compensation, damages, or other relief is recovered directly or indirectly
on your behalf, and you understand and agree that this Agreement shall serve as
a full and complete defense by Newell Rubbermaid and the Released Parties to any
such claims.


4.    Non-Competition.


(a)    For a period of twelve months following the Retirement Date, you agree
that you shall not be associated, directly or indirectly, as an employee,
proprietor, stockholder, partner, agent, representative, officer, or otherwise,
with the operation of any business that is competitive with any line of business
of the Company or its affiliates for which you have provided substantial
services, without the prior written consent of the Company, which shall not
unreasonably be withheld, except that your ownership (or that of your wife and
children) of publicly-traded securities of any such business having a cost of
not more than $500,000 shall not be considered a violation of this paragraph.

- 3 -

--------------------------------------------------------------------------------



For purposes of the preceding sentence, you shall be considered as the
“stockholder” of any equity securities owned by your spouse and all relatives
and children residing in your principal residence.


(b)    Reasonableness. You hereby acknowledge and agree that: (i) the
restrictions provided in this paragraph are reasonable in time and scope in
light of the necessity for the protection of the business and good will of the
Company and the consideration provided to you under this Agreement; and (ii)
your ability to work and earn a living will not be unreasonably restrained by
the application of these restrictions.


(c)    Injunctive Relief. You also recognize and agree that should you fail to
comply with the restrictions set forth in this Paragraph 4, which restrictions
you recognize are vital to the success of the Company’s business, the Company
would suffer substantial damage for which there is no adequate remedy at law due
to the impossibility of ascertaining exact money damages. Therefore, you agree
that in the event of the breach or threatened breach by you of any of the terms
and conditions of this Agreement, the Company shall be entitled, in addition to
any other rights or remedies available to it, to institute proceedings in a
federal or state court and to secure immediate temporary, preliminary, and
permanent injunctive relief. In the event the enforceability of any of the
covenants in this paragraph are challenged in court, the applicable time period
as to such covenant shall be deemed tolled upon the filing of the lawsuit
challenging the enforceability of this Agreement until the dispute is finally
resolved and all periods of appeal have expired. You understand and agree that
this Agreement contemplates and memorializes an unequivocal, complete, and final
dissolution of your employment relationship with the Company, and that,
therefore, you have no automatic right to be reinstated to employment with or
rehired by the Company, and that in the future, the Company and its affiliated
and related entities and their successors and assigns shall have no obligation
to consider you for employment, although it may voluntarily choose to do so.


5.You understand and agree that this Agreement contemplates and memorializes an
unequivocal, complete, and final dissolution of your employment relationship
with the Company, and that, therefore, you have no automatic right to be
reinstated to employment with or rehired by the Company, and that in the future,
the Company and its affiliated and related entities and their successors and
assigns shall have no obligation to consider you for employment, although it may
voluntarily choose to do so.


6.You agree to return to the Company all of the Company’s property, including,
without limit, any electronic or paper documents and records and copies thereof
that you received or acquired during your employment containing confidential
Company information and/or regarding the Company’s practices, procedures, trade
secrets, customer lists, or product marketing, and that you will not use the
same for your own purpose. You further agree to return to Irma Lockridge any and
all hard copies of any documents which are the subject of a document
preservation notice or other legal hold and to notify Irma Lockridge of the
location of any electronic documents which are subject to a legal hold. Unless
required or otherwise permitted by law, you further agree that you will not
disclose to any person, firm, or corporation or use for your own benefit any
information regarding the terms of this Agreement or the amount of severance pay
being paid pursuant to this Agreement, except that you may disclose this
information to your spouse and your attorney, accountant, or other professional
advisor to whom you must make the disclosure in order for them to render
professional services to you; provided that you first advise them of this
confidentiality provision and they also agree to maintain the confidentiality of
the severance pay and benefits and terms of this Agreement.


7.When permitted by applicable law, you agree that in the event that you breach
any of your obligations under this Agreement, the Company is entitled to stop
any of the payments or other consideration to be provided to you pursuant to
Paragraph 2 of this Agreement, including but not limited your severance pay
and/or your COBRA subsidy and to recover any payments or other consideration
already paid you. This includes, when allowed by applicable law, the return by
you of any severance pay and the value of other benefits already paid to you
pursuant to this Agreement prior to your proceeding with any claim in court
against any of the Released Parties. You further agree that in the event of a
breach by you, the Company

- 4 -

--------------------------------------------------------------------------------



shall be entitled to obtain any and all other relief provided by law or equity
including the payment of its attorneys’ fees and costs.


8.It is agreed that neither you nor the Company, nor any of its officers,
directors, or employees, make any admission of any failing or wrongdoing or
violation of any local, state, or federal law by entering into this Agreement,
and that the parties have entered into this Agreement simply to resolve your
employment relationship in an amicable manner. While considering this Agreement
and at all times thereafter, you agree to act in a professional manner and not
make any disparaging or negative statements regarding the Company or its
affiliated companies and its and their officers, directors, and employees, or
its and their products or to otherwise act in any manner that would damage the
business reputation of the same. Nothing in this non-disparagement provision is
intended to limit your ability to provide truthful information to any
governmental or regulatory agency or to cooperate with any such agency in any
investigation.


9.You agree, upon reasonable notice, to advise and assist the Company and its
counsel in preparing such operational, financial, and other reports, or other
filings and documents, as the Company may reasonably request, and otherwise
cooperate with the Company and its affiliates with any request for information.
You also agree to assist the Company and its counsel in prosecuting or defending
against any litigation, complaints, or claims against or involving the Company
or its affiliates. The Company shall pay your necessary travel costs and
expenses in the event it requires you to assist it under this Paragraph.


10.You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, that the provisions of this Agreement are
severable such that if any part of the Agreement is found to be unenforceable,
the other parts shall remain fully valid and enforceable, and that a court is
authorized to amend the relevant provisions of the Agreement to carry out the
intent of the parties to the extent legally permissible.


11.Any Employment Security Agreement or Change in Control Agreement, Retention
Agreement or other agreement, policy, or practice relating to severance benefits
or monies to be paid to you upon your termination from employment with the
Company is expressly rendered null and void by this Agreement, except as
explicitly preserved in this Agreement and subject to Paragraph 12.


12.Unless specifically voided herein, any individual terms of any agreement that
you have previously entered into with the Company or its affiliated or related
entities that by their terms extend past your Retirement Date, including the
confidentiality, non-competition and non-solicitation provisions in your
Employment Security Agreement with the Company and in those grant agreements
accepting your restricted stock units in 2013, 2014 and 2015, remain in full
force and effect.


13.You agree to submit all outstanding expenses no later than April 30, 2016.
The Company agrees to reimburse you for qualified, reimbursable expenses
incurred by you through the Retirement Date which have not yet been reimbursed
and which are submitted within this time period and permitted pursuant to the
Company’s standard policies and procedures relating to reimbursement of
expenses. You understand and agree that failure to submit your expenses per this
Paragraph will result in denial of your claim for reimbursement and that you
will be personally responsible for any charges not covered.


14.You acknowledge and agree that: (i) you have been paid in full for all hours
that you have worked through the date you sign this Agreement; (ii) it is your
responsibility to make a timely report of any work related injury or illness and
that you have reported to HR any work related injury or illness that occurred up
to and including through your last day of employment.


15.You acknowledge receipt of the Summary Plan Description of the Newell
Rubbermaid Severance Pay Plan.



- 5 -

--------------------------------------------------------------------------------



16.Nothing contained in this Agreement shall restrict the Company's ability to
seek recoupment of any form of compensation (except that set forth in Paragraph
2(b)) paid to you after the Retirement Date) pursuant to the Newell Rubbermaid
Inc. Policy Regarding Executive Incentive Compensation Recoupment, or any such
successor policy (the “Recoupment Policy”), and you hereby expressly agree to be
subject to the Recoupment Policy notwithstanding your termination of employment;
provided that the Recoupment Policy shall be applied to you in the same manner
as it is applied to the senior executives of the Company including the
compensation subject to such recoupment.


17.You acknowledge and agree that the releases set forth above are in accordance
with and shall be applicable to, without limitation, any claims under the Age
Discrimination in Employment Act and the Older Workers’ Benefit Protection Act,
and that in accordance with these laws, you are hereby advised in writing to
consult an attorney prior to accepting and executing this Agreement. You have
twenty-one (21) days from your receipt of this letter to accept the terms of
this Agreement. You may accept and execute this Agreement within those
twenty-one (21) days. You agree that if you elect to sign this Agreement before
the end of this twenty-one (21) day period, it is because you freely chose to do
so after carefully considering its terms.


18.For purposes of clarity only, pursuant to the retirement provisions of the
Newell Rubbermaid 2013 Incentive Plan, you will retain a pro-rated quantity of
the following restricted stock unit (“RSU”) awards, and such pro-rated
quantities shall vest in their ordinary course and subject to all performance
criteria, as illustrated in Appendix A.


In addition, for purposes of clarity only, the transition contributions
communicated to you in or about May 2013 and made to your Supplemental Executive
Restoration Plan cash account made in March of 2014, 2015 and 2016 shall vest on
April 1, 2016 under the terms of the plan.


If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh (7th) day,
this Agreement shall be effective the day after the seven- (7-) day revocation
period has elapsed (“Effective Date”).


Sincerely,


/s/ Paula S. Larson
Paula S. Larson
Executive Vice President and Chief Human Resources Officer


By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.




Dated: October 7, 2015                Name: /s/ William A. Burke, III
William A. Burke, III




Dated: April ___, 2016                Name:____________________________
William A. Burke, III





- 6 -

--------------------------------------------------------------------------------







William A. Burke Retirement Agreement- Appendix A
 
 
 
 
Date of Award
Type of RSU
Original Quantity
Pro-Rated Quantity*
12-Feb-14
Time-Based
19,273


13,919


12-Feb-14
Performance-Based
28,909


20,879


11-Feb-15
Time-Based
15,356


5,972


11-Feb-15
Performance-Based
23,035


8,958


 
 
 
 
* Using April 30, 2016 retirement date
 
 
 
 
The original RSU amount is multiplied by a pro-rata factor that is the number of
full months since grant divided by 36. This for 2014 awards the pro-rata factor
is 26/36. For the 2015 awards the pro-rata factor is 14/36.




- 7 -